836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judith L. JONES, Plaintiff-Appellant,Duard Bradshaw, Plaintiff,v.Harold E. WILSON, Supt. Cuyahoga Falls City School Dist., etal., Defendants-Appellees.
No. 87-3760.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1987.

Before NATHANIEL R. JONES, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motions to dismiss the appeal for lack of jurisdiction.  Appellant has filed a motion for leave to proceed on appeal in forma pauperis and a brief in which she states that her appeal was filed under Fed.R.Civ.P. 60(b).  Appellant has failed to state a response to the motion to dismiss.


2
A review of the record indicates that the district court's order dismissing the case was filed January 23, 1986, and entered January 24, 1986.  On July 31, 1986, appellant filed a Fed.R.Civ.P. 60(b) motion for relief from judgment because she did not become aware of the district court's decision until February of 1987.  On July 31, 1987, appellant also filed a notice of appeal from the January 24, 1986, decision (appeal no. 87-3760).  The July 31, 1987, notice of appeal was filed over a year and a half late.  Fed.R.App.P. 4(a) and 26(a).  The 60(b) relief was denied on September 2, 1987, and appellant appealed from that order on September 9, 1987 (appeal no. 87-3879).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion for leave to proceed in forma pauperis be denied as it applies to appeal no. 87-3760, the motions to dismiss appeal no. 87-3760 be granted, and appeal no. 87-3760 be dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.  The dismissal of appeal no. 87-3760 does not affect the pendency of appeal no. 87-3879 or the motions filed in that appeal.